DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 6/24/2022 have been entered. Any objection\rejections from the previous office action filed 3/24/2022 not addressed below has been withdrawn.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner did not find support for the range of claim 34 in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim does not agree with the range for x in claim 9 as “about 2 to about 20” is broader than “2 to 20” as recited in claim 9. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-14,17-18,21,23-24 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josephson et al. (US 2012/0121509, cited previously) in view of Sirlin et al. “Gadolinium-DTPA-Dextran: A Macromolecular MR Blood Pool Contrast Agent”, Academic Radiology, Vol 11, No 12, December 2004. This new rejection was necessitated by amendment.
Josephson teaches vital fluorochrome conjugates bound to reporter groups including fluorescent polymers (PEG and dextran) and paramagnetic metals including gadolinium for imaging dying or dead cells, the vital fluorochrome binding to nucleic acids in the cell. See entire disclosure, especially abstract, [0007], examples 6 and 7 and claims. The compounds included the following formula I:

    PNG
    media_image1.png
    516
    437
    media_image1.png
    Greyscale
,  a specific compound included the following fluorochrome and linker:


    PNG
    media_image2.png
    284
    556
    media_image2.png
    Greyscale
, the compound and linker above is within the scope of claim 24 the elected species. See table 4 and claims. Josephson exemplifies nanoparticles containing the vital fluorochrome bound to dextran surrounding FH or CLIO, as seen in the figures below the nanoparticles contain two fluorochromes:

    PNG
    media_image3.png
    695
    920
    media_image3.png
    Greyscale
. See examples 6-7. Josephson incorporates by reference the CLIO dextran covered superparamagnetic oxides of Palmacci, who discloses particles with diameter of 10-20 nm and MW between 600-900 kDa. See entire disclosure of Palmacci, especially examples and table 2. A nanoparticle which targets nucleic acids in cells for imaging reads on a nanoprobe.
	Josephson while teaching reporter groups including gadolinium and dextran coated particles is silent with respect to iron free polysaccharide as required for formula I.
	Silin is used for the disclosure within on Gd[DTPA] dextran for MRI contrast was well known and understood before the time of the claimed invention. See entire disclosure especially abstract. Sirlin notes iron oxide based particulates are limited by T2* effects at high doses, potential interference with iron metabolism, and flu-like side effects in some patients attributed to macrophage activation and cytokine release. Sirlin further teaches Gd reporters are attached overcome these limitations as they cause less T2* shortening than iron oxides and provide simpler pharmacokinetics than plasma binding agents. See Introductoin page 123.
	Since Josephson already suggest using both dextran and gadolinium for the reporter group one of ordinary skill would have a very high expectation of success in substituting Gd[DTPA] dextran, a known MRI contrast agent, as taught by Sirlin. Reason to substitute gadolinium are the noted advantages cited in Silin, which include less T2* shortening than iron oxides and simpler pharmacokinetics. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
Applicants assert Josephson examples 6-7 show iron oxide particles which is now excluded by the claims.
While true these examples are not limiting with regards to the full scope that the reference teaches. Additionally as noted in the new rejection iron oxide free particles would be obvious when the secondary reference Sirlin is considered. 
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/